Citation Nr: 1538439	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran's March 2014 VA Form 9 is unclear as to whether he intended to appeal the service connection claim for tinnitus.  However, the RO subsequently certified this issue to the Board in an April 2014 VA Form 8, and the Veteran's representative has continued to present argument pertaining to this issue.  See June 2014 Informal Hearing Presentation.  Under these circumstances, where the Form 9 is unclear and where both VA and the Veteran have taken action reflecting an understanding that the issue is on appeal, the Board will do the same.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal is not jurisdictional and that VA may exercise jurisdiction over claims that have been treated as adequately appealed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2011 VA examiner, in his two-sentence rationale for concluding that the Veteran's current bilateral hearing loss is not related to service, stated that there was no significant change in hearing from enlistment to separation, and that hearing was normal at enlistment. 

The Veteran's DD-214 reflects a military occupational specialty of Abrams Armor Crewman, and the RO has accordingly conceded exposure to acoustic trauma in service.  The Veteran's service treatment records include eight audiogram results ranging from April 1979 to July 1992.  While none of these audiograms show a hearing loss disability as strictly defined by VA regulation, they do demonstrate a pattern of decreased hearing over the course of the Veteran's 13 years of active service.  In particular, a comparison of the audiogram findings contained in the Veteran's April 1979 entrance examination report with the findings from a periodic examination conducted in October 1990 (during a later period of service) reveals the following puretone thresholds in decibels:

April 1979 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
0
0
5
5
0
N/A
LEFT
5
5
10
5
5
N/A
      
October 1990


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
25
10
10
N/A
LEFT
20
20
30
25
15
N/A


A threshold shift in both ears is apparent from these test results.  Further, precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's October 1990 audiogram results thus demonstrate some level of hearing loss.  

The Veteran has a current bilateral hearing loss disability (see November 2011 VA examination report), and he has a history of noise exposure in service.  See, e.g., April 2013 VA treatment note (in which he reported that after standing right next to a tank that fired, he could not hear for a week afterwards, but then gradually his hearing improved).  Given the threshold shift shown by several audiograms conducted during service, an additional VA medical opinion is required to adequately address this evidence and provide a sufficient explanation for any conclusion reached. 

Regarding the Veteran's service connection claim for tinnitus, it is unclear from the record whether the Veteran currently has this condition.  While he denied symptoms of tinnitus during his November 2011 VA examination, other VA treatment records reflect that he experiences occasional tinnitus.  See, e.g., April 2013 VA treatment note.  Therefore, to resolve this contradicting evidence, the Veteran should be provided another VA audiologic examination, and the examiner should make a specific finding as to whether the Veteran experiences symptoms of tinnitus.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination by an appropriate professional.  The examiner should review the entire claims file in conjunction with the examination, including all audiogram reports contained in the Veteran's service treatment records.  All necessary testing should be conducted, and all findings reported in detail.

The examiner should make a specific finding as to whether the Veteran reports experiencing symptoms of tinnitus, and if so, whether it may be linked to any in-service injury or disease. 

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to service.  In forming this opinion, the examiner should address the Veteran's multiple audiogram results throughout service.

The examiner must specifically comment on the comparison of audiogram results contained in the Veteran's April 1979 entrance examination report with the audiogram findings from a periodic examination conducted in October 1990 (near the end of his period of service).  

An explanation must be provided to support all opinions expressed. 

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and, after providing them an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


